Case 1:18-cv-01987-KMT Document 22 Filed 02/12/19 USDC Colorado Page 1 of 3

 

 

 

 

 

 

 

 

 

 

 

U.S. DISTRIET
US. CIS TRICT COURT
DISTRICT OF CGOLORABA

U.S. Department of Justice QUISFEB 12 PM pk@Gess RECEIPT AND RETURN

i j cee ee ne  ., SEG Instructions for "Service of Process by the (.S Marshal”
United States Marshals Service MEP ei, PC cH bitte keverse of tus form mts

Ter ’ V 7

PLAINTIFF RLCASE NUMBER —“29Qq ~
ERIC TYLER VETTE, BY DE gel Bez-xmtr PN 19
DEFENDANT TYPE OF PROCESS . °
SANDERS et al, sic WS, MARSHAL C of oo
SERVE_ | NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OFGHR GUUROR AQ SEIZE OR

= — |CONDEMN

SANDERS, Deputy, K-9 Unit,

ADDRESS (Street or RFD, Apartment No., City State and Zip Code)
1200 North Grand Avenue, Montrose, CO 81401

 

 

|“

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW: Number of process to be
served with this Form - 285 1

 

Eric Tyler Vette

 

 

 

 

#180289 , . Number of parties to be
Crowley County Correctional Facility (CCCF) served in this case 3
6564 State Highway 96

| Olney Springs, CO 81062-8700 Check for service on US.A

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate
Addresses, All Telephone Numbers, and Estimated Times Avatlable For Service):

PERSONAL SERVICE

 

Signature of Atomey or other Originator requesting service on behalf X_ PLAINTIFF TELEPHONE NUMBER | DATE

of: = s/C. Madrid _
Deputy Clerk —_. DEFENDANT

 

303-844-3433 17 Jao 2019 |

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

l acknowledge receipt for the total | Total District of | District to | Signature of Authorized USMS Deputy or Clerk | Date
number af pracess indicated Process Origin Serve
(Sign only first USM 285 if more

than one USM 285 is submitted) | wo. F913 | ro. |S hMacrca Ro igi 7

Thereby certify and return that | $<? have personally served, _—have legal evidence of service. have executed as shown in "Remarks".
the process described on the individual. company. corporation. etc.. at the address shown above or on the individual, company, ete., shown at the
address indicated below.

 

 

 

 

 

 

 

 

Thereby certify and return that! am unable to locate the individual. company. corporation, etc., named above (See remarks below)

 

Name and title of individual served (if nat shown above) A person of suitable age and discretion then
residing in the defendant's usual place of adobe.

 

 

 

Address (complete only if different than od, above) Date of Service Time am

Mex / fe fe cont Lint YHA \RIS os

Signature of U.S Marshal or Deputy

Service Fee | Total Mileage Charges Forwarding Fee | Total Char, Advance Deposits | Amount owed to, U.S. | Amount of Refund
Zz (including endeavors) LS 4 Marshal “of

remarks: Se(ved af belts / Mot County cae

PRIOR EDITIONS 1. CLERK OF THE COURT FORM USM-285 (Rev. 12/15/80)
MAY BE USED

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-01987-KMT Document 22 Filed 02/12/19 USDC Colorado Page 2 of 3

 

FILED
OS. DIS _
OISTRIC? oe Gl fOUR i
ee 8
AO 446 (Rev 06/12) Suramons m a Civil Actton (Page 2) 2019 FEB 4 PH I: 30
Civil Action No. 18-cv-1987-KMT SOPRA TO wae
ae id aA S
CLERK et

PROOF OF SERVICE Y
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 or nee DEP CLK

This summons for (name of individual and title. ef any, be pv A SM ale f S
was received by me on (dare) | 3efolal¢ a MIS y

~ personally served the summons on the individual at (place; Ih colle ay ¢ Lie try Sd

on Meafh

“7 | left the summons at the individual's residence or usual place of abode with (name,
. a person of suitable age and discretion who resides there,

ON (date) , and mailed a copy to the individual's last known address; or

© I served the summons on (name of dividual) , who is
designated by law to accept service of process on behalf of mame of organzanon)

ON tdates ; or
O J returned the summons unexecuted because :or

O Other (specify)

My fees are $ 7 for travel and $ BZ for services, for a total of $ 000

I declare under penalty of perjury that this information is true.

coe Y7/19 JL —

Server's Signature

Mick ke unm  Uom

Printed name and title

yw Kel Aye
Grad Inthin CaO SlS3/

Server 's address

Additional information regarding attempted service. etc:

See! al [ea flbe couly Exe fey B
Case 1:18-cv-01987-KMT Document 22 Filed 02/12/19 USDC Colorado Page 3 of 3

AQ 440 (Rev 04/12) Summons in a Civil Action
UNITED STATES DISTRICT COURT

or RECEIVED

District of Colorado

ft

Eric Tyler Vette 5 US. & R
MA SHALS §
) DISTRICT GF Corann ise
5 LeRAGe
: Plaintiffs) )
Vv. Civil Action No. 18-cv-1987-KMT
SANDERS, Deputy, K-9 Unit, )
GUSTON, Seargent [sic], and }
OX, K-9 Deputy, )
a }
Defendantfs) }

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

”
Deputy Sanders
1200 North Grand Avenue
Montrose, CO 81401

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Eric Tyler Vette

#180289

Crowley County Correctional Facility (CCCF)
6564 State Highway 96

Olney Springs, CO 81062-8700

If you fail to respond. judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 01/17/2019 s/ C. Madrid

Signature of Clerk or Deputy’ Clerk

 
